Citation Nr: 0830982	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of left 
shoulder injury. 
 
2.  Entitlement to service connection for bilateral hearing 
loss. 
 
3.  Entitlement to service connection for tinnitus. 
 
4.  Entitlement to an increased rating for right trigeminal 
nerve disorder, currently evaluated as 10 percent rating, to 
include restoration of a previous 20 percent rating.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  He served in Vietnam with a military 
occupational specialty in light weapons infantry.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Louisville, Kentucky that 
denied service connection for left shoulder joint/muscle 
impairment, and hearing loss and tinnitus.  A May 2004 rating 
determination decreased the 20 percent disability rating for 
right trigeminal nerve disorder to 10 percent disabling, 
effective from April 9, 2004.

The veteran was afforded a personal hearing at the RO in 
March 2007.  The transcript is of record.

Following review of the record, the issue of entitlement to 
an increased rating for right trigeminal nerve disorder will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disorder was first clinically indicated 
many years after discharge from service; there is competent 
clinical evidence of record that left shoulder disability is 
not related to superficial left shoulder gunshot wound 
residuals.

2.  The veteran's hearing was well within normal limits at 
service discharge; the more probative clinical evidence of 
record finds that hearing loss is not related to service.

3.  The more probative clinical evidence of record finds that 
tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).

2.  Hearing loss was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has disability of the left 
shoulder, as well as hearing loss and tinnitus that are of 
service onset for which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim of entitlement to 
service connection for left shoulder disability.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim. See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in December 2005, May 2006, and March 2007 
that fully addressed the required notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although at least 
one of the notice letters was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the AOJ also readjudicated the case in a 
statement of the case issued in July 2006 after proper notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeals of entitlement to service connection for left 
shoulder disability as the timing error did not affect the 
essential fairness of the adjudication.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Private clinical records have been submitted in 
support of the claim.  The RO has obtained private opinions, 
as well as VA outpatient clinic notes.  He has had the 
benefit of several VA examinations, to include medical 
opinions.  The appellant was provided a personal hearing 
before a Veterans Law Judge in March 2007.  The Board thus 
finds that all necessary development has been accomplished 
and that appellate review may proceed without prejudice to 
the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate 
any additional existing evidence that is necessary or is able 
to be secured for a fair adjudication of the claims that has 
not been obtained.  Therefore, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claims. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one years from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2008).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Factual Background

The veteran's service medical records reflect that he was 
afforded an audiogram in September 1966, approximately three 
months prior to entering service, that showed some degree of 
hearing loss in the right ear (by VA standards) between the 
2000 and 6000 Hertz frequencies.  A service entrance 
examination report is not of record. 

The service medical records show that he sustained a gunshot 
wound to the left upper arm in March 1968 while on a search 
and destroy mission.  The wound was debrided with hydrogen 
peroxide and dry dressed and he was returned to duty.  It was 
not reported that there was any nerve, muscle, bone or artery 
involvement.  No further follow-up in this regard was 
recorded.  When examined in October 1968 prior to separation 
from service, the appellant was shown to have pure tone 
threshold averages of 0/0/0/0, bilaterally, at the 
500/1000/2000/4000 Hertz frequencies.  He was observed to 
have a three-centimeter scar over the left deltoid process.  
The ears, upper extremities and musculoskeletal system were 
evaluated as normal.  No pertinent defects were recorded. 

Pursuant to the filing of a claim, the veteran was afforded a 
VA examination in April 1970.  No complaints of hearing 
impairment were shown.  The ears were reported to be normal.  
On musculoskeletal evaluation, it was reported that it was 
well documented that the veteran had received a sniper bullet 
wound in the left upper arm that was "very superficial 
indeed."  It was noted that he was treated in the dispensary 
and returned to duty immediately.  On current examination, 
the examiner reported that the area was entirely normal in 
all respects except for a 1 1/4 by 1/4 inch wound on the 
posterolateral aspect of the left lower deltoid region 
without evidence of neurovascular or nerve damage.  Function 
of the hand was entirely normal in all respects.  The 
examiner related that the wound was so superficial that the 
bullet was lodged in the skin and that the veteran had taken 
it out himself.  Following examination, diagnoses included 
gunshot wound, left upper arm, no residuals.  

Service connection was granted for left upper arm gunshot 
wound scar, rated 10 percent disabling, by rating action 
dated in May 1970.  

The VA examination for Agent Orange protocol purposes was 
performed in May 1984.  History was provided to the effect 
that the veteran had suffered a superficial grazing gunshot 
wound to the left shoulder in May 1968 which left a small 
scar that was barely perceptible and was hardly noticed.  It 
was reported that his ears and hearing were grossly normal.  
On VA examinations in September 1984 and May 1985, it was 
again noted that hearing was grossly normal.  Similar history 
and findings pertaining to the gunshot wound in service as 
noted above were recorded. 

VA outpatient clinic notes dated in March 2003 showed 
complaints of left shoulder pain when the veteran raised it.  
It was noted that he had been shot in that shoulder.  An X-
ray of the left shoulder that same month was interpreted as 
showing mild degenerative arthritis with mildly calcific 
subdeltoid bursitis. 

A VA examination was conducted in May 2003.  The examiner 
indicated that the claims folder was reviewed.  History 
pertaining to the gunshot wound in service was related.  The 
veteran stated that he had had constant left shoulder pain, 
as well as stiffness, fatigability, and lack of endurance for 
the past year and a half.  He said that he could not perform 
much work with the left shoulder and could not use the arm 
very well.  Physical examination of the left shoulder was 
essentially normal, but with some complaints of pain on 
motion.  It was reported that an X-ray was normal.  The 
examiner related that there was insufficient clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic disorder or residuals.  An opinion was rendered that 
it was not likely that the veteran's left shoulder condition 
was due to the left upper arm superficial gunshot wound.

Received in October 2005 was the report of a private 
audiometric evaluation conducted that same month showing 
indications of bilateral hearing loss, beginning at the 2000 
Hertz frequency. 

The appellant was afforded a VA audiology examination in 
December 2005 whereupon it was noted that the claims folder 
was available for review.  Diagnoses following examination 
indicated that hearing thresholds for both ears were within 
normal limits for test frequencies 500 and 1000 Hertz, with 
thresholds sloping at 2000 Hertz to a moderate degree of 
hearing loss at 4000 Hertz.  It was noted that service 
medical records indicated that hearing thresholds were within 
normal limits at the veteran's discharge from military 
service in 1968.  The examiner stated that since that time, 
the appellant had worked 30 years in a warehouse where he was 
exposed to the noise of a forklift.  The examiner therefore 
opined that hearing loss was not the result of noise exposure 
during military service. 

A clinic note dated in September 2006 was received from the 
veteran's private ear, nose and throat physician stating that 
the veteran had significant hearing loss and associated 
tinnitus that "may be due to excessive noise exposure during 
military service in Vietnam."  In a note dated in February 
2007, the same physician stated that prior noise exposure to 
loud weapons explosions without hearing protection 
contributed to the veteran's high frequency loss and 
tinnitus.

The veteran presented testimony on personal hearing in March 
2007 and elaborated upon the extent of his noise exposure 
during 13 months in Vietnam.  He said that he was exposed to 
all kinds of noises, night and day, in an infantry unit, to 
include mortar rounds, helicopters, and air strikes all the 
time.  He related that after service, he worked in the 
shipping warehouse of a clothing manufacturer and drove a 
forklift that was battery operated which did not make much 
noise.  He said that he did not suffer any type of trauma to 
his ears after service.  His wife testified that she and 
family members had begun to notice significantly declining 
hearing within the past five years, but that he had had 
hearing impairment to some degree years prior to that time. 

Internet-based research pertaining to the quiet operation of 
the forklift the veteran utilized during his employment was 
submitted for review.

The veteran was afforded a VA audiology examination in April 
2007.  The examiner noted that the claims folder was 
reviewed.  A history of loud noise exposure while serving in 
the infantry was obtained from the veteran.  He denied any 
other occupational or recreational noise exposure.  The 
appellant described tinnitus as a high-pitched ring that 
occurred one to two times a day for five to 10 minutes.  He 
said that it had begun five to 10 years before.  Audiometric 
studies were obtained showing a mild to moderately severe 
sloping sensorineural hearing loss from 3000 to 8000 Hertz in 
the right ear with a similar finding in the left ear from 
2000 Hertz to 8000 Hertz.  Following examination, the 
examiner stated that as a licensed audiologist, it was her 
opinion that "hearing loss was not" and "tinnitus was not 
likely" the result of noise exposure while in military 
service.  She stated that this was based on the findings on 
separation physical examination that clearly indicated 
hearing within normal limits in both ears, and the fact that 
the veteran related that tinnitus only began five to 10 years 
before.  It was added that this was significantly beyond the 
date of discharge from active duty. 

Legal Analysis

1.  Service connection for left shoulder disability.

The record reflects that the veteran did indeed sustain a 
gunshot wound to the left upper arm in March 1968.  It is 
shown, however, that the wound was dressed and he was 
returned to duty on the same day.  There is clearly no 
evidence that there was any muscle, nerve, bone or artery 
involvement.  The wound and resulting scar have never 
described as being more than superficial.

The record shows that the left arm scar residuals have been 
examined over the years since service but no complaints 
referable to left arm or shoulder functioning was noted in 
the record until March 2003 when the appellant began to 
complain of left shoulder pain of one and one half years' 
duration.  An X-ray as the time disclosed mild degenerative 
arthritis with mildly calcific subdeltoid bursitis. 

The Board points out, however, that the reported onset of 
musculoskeletal pain was approximately 35 years after 
discharge from active duty.  There is no clinical evidence of 
record that corroborates that current left shoulder 
disability is the result of injury in service.  No physician 
of record has related any current left shoulder 
musculoskeletal problem to active duty.  Moreover, following 
review of the record in May 2003, a VA examiner found that it 
was not likely that the veteran's left shoulder condition was 
due to the left upper arm superficial gunshot wound.

The Board thus finds that given the lack of a showing of left 
shoulder musculoskeletal injury, complaints, or disability in 
service, and a clear history of the onset of symptoms many 
years after discharge from active duty, a left shoulder 
disorder, including arthritis, may not be directly or 
presumptively attributed to service. See 38 U.S.C.A. § 1101, 
1110, 1112, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  As a layperson, the appellant 
is not competent to provide a probative opinion on a medical 
matter in this instance. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Under the circumstances, service connection for a 
left shoulder disorder, including arthritis, must be denied. 
See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

2.  Service connection for hearing loss and tinnitus.

As indicated previously, the service medical records show 
that approximately three months prior to entering active 
duty, the appellant was shown to some decibel losses in the 
right ear between the 2000 and 6000 Hertz frequencies which 
meet the criteria for hearing loss by VA standards. See 
38 C.F.R. § 3.385 (2008).  However, when examined in October 
1968, approximately two months prior to separation from 
service, an audiogram obtained at that time showed absolutely 
no hearing loss by VA standards as signified by pure tone 
threshold averages of 0/0/0/0, bilaterally, at the applicable 
frequencies.  The Board observes that the appellant was 
afforded several VA examinations over the years after 
discharge from active duty, in 1970, twice in 1984, 1985 and 
2003, no complaints referable to hearing loss or ringing of 
the ears were recorded.  His hearing was noted to be grossly 
normal on the majority of those occasions.  Evidence of 
hearing loss is first clinically indicated in 2005.

The Board does not dispute that the veteran had loud noise 
exposure during service, especially considering the 
exigencies of combat in Vietnam.  However, there is no 
objective evidence of any hearing loss at discharge from 
active duty in 1968 and no clinical evidence or recorded 
complaints of such until 2005.  This is approximately 37 
years after discharge from active duty.  The Board points out 
that even when the veteran was in a position to complain of 
hearing loss or tinnitus on the number of occasions he was 
examined prior to 2005, he appears not to have done so and 
his hearing was described as normal.  While his private 
physician posited in clinic notes in 2006 and 2007 that loud 
weapons exposure in the military contributed to current 
hearing loss and tinnitus, this opinion is countered by VA 
audiology examination findings in December 2005 and April 
2007.  Following review of the clinical record in its 
entirety, it was found that neither hearing loss nor tinnitus 
was likely related to service.

It is well established that it is the province of trained 
health care providers to enter conclusions that require 
medical expertise, such as opinions as to diagnosis, 
causation and etiology. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In this instance, there are two competing 
opinions as to whether or not hearing and tinnitus are 
related to service.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993)(the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board.).

In this case, the VA examiners' reports in 2005 and 2007 
noted that the clinical record dating back to service had 
been reviewed.  This was followed by a more reasoned 
articulation as to why the veteran's tinnitus and hearing 
loss were not related to service.  This was not demonstrated 
in the private examiner's clinic notes, whose opinion appears 
to have been solely based on the veteran's own reported 
history and without review of the prior clinical evidence.  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).

With consideration of the above, the Board finds that the VA 
examiners' opinions in December 2005 and April 2007 have more 
probative weight than that of the private physician.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). Moreover, the Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of another physician. See 
Guerrieri v. Brown, 4 Vet. App. at 471-73.  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The Board finds thus finds that because the more probative 
evidence of record is against a link between military service 
and hearing loss and tinnitus, service connection for both of 
these conditions must be denied.

In reaching the above conclusions, the Board has considered 
the benefit-of-the-doubt doctrine.  However, the 
preponderance of the evidence is against the claims in this 
instance. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran asserts that the symptoms associated with the 
right trigeminal nerve disorder are more disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  Review of the record discloses that 
he most recently had an examination in this regard in April 
2004.  It noted that the claims folder was not available for 
review at that time.  There is no more recent clinical 
evidence that shows current right trigeminal nerve status.  

The Court of Appeals for Veterans Claims (Court) has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992). See also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the veteran's contention that the pertinent disability has 
increased in severity).  Under the circumstances, the Board 
is of the opinion that a VA examination should be scheduled 
to determine the current extent of symptomatology and status 
of the service-connected right trigeminal nerve disorder.

Additionally, the Board would also point out that the record 
indicates that the veteran appears to receive regular VA 
outpatient treatment for various complaints and disorders.  
The most recent records date through May 13, 2007.  The 
claims folder thus indicates that relevant evidence in 
support of the veteran's claim may exist or could be obtained 
from a VA facility. See Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, VA outpatient treatment records dating from May 
14, 2007 should be requested and associated with the file.  

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating 
from May 14, 2007 should be 
requested and associated with the 
claims folder.

2.  The veteran should be afforded 
a VA neurological examination to 
determine the current extent and 
severity of his service-connected 
right trigeminal nerve disorder.  
The claims file should be made 
available to the examiner for 
review.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies should 
be conducted, and all clinical 
findings should be reported in 
detail.  The examiner should 
discuss whether the veteran's 
trigeminal neuralgia has 
unilateral or bilateral 
involvement, and discuss and 
comment on whether the trigeminal 
nerve disorder is best described 
as incomplete, moderate; 
incomplete, severe, or complete 
paralysis.  The examiner should 
describe any abnormality or 
innervation of the face, including 
the nose, mouth, and oral cavity, 
and examine the periorbital area 
for numbness and sensation.  The 
examiner is asked to provide a 
written summary of the relevant 
clinical findings and opinions in 
a comprehensive narrative report..

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  Copies of the examination 
notification should be included in 
the claims folder.  Failure to 
appear for examination should be 
noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


